Citation Nr: 0905957	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  95-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1967 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In August 2005, the Board issued a decision which reopened 
and denied the Veteran's claim of service connection for 
PTSD.  Thereafter, the Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2007, the Court granted a Joint Motion 
for Remand, vacating the Board's August 2005 decision and 
remanding the Veteran's claim for additional development and 
consideration by the Board.  The Board observes the October 
2007 order did not disturb the Board's August 2005 decision 
to reopen the Veteran's service connection claim. 


FINDINGS OF FACT

1.	The evidence shows that the veteran's unit was 
participated in one of the major battles in the Pershing 
Area of Operations when they supported ground elements in 
the Battle of Tam Quan.  

2.	The Veteran is diagnosed with PTSD as a result of an in-
service stressor based on his experiences in Vietnam that 
conforms to the DSM-IV criteria.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with VA regulations; 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(d) (2008) (pertaining to combat veterans).

The Veteran contends that his military service exposed him to 
a number of traumatic events, and that such events led to the 
development of PTSD.  Through various statements, he has 
specifically asserted stressors related to harsh treatment 
while under confinement, wounds to his leg by shrapnel and 
observing an Unidentified Flying Object (UFO) while in the 
company of another soldier.  Initially, however, the Board 
observes these alleged stressors are not supported by the 
record, and thus cannot serve as a basis on which to grant 
service connection for PTSD.  In this regard, the Board 
observes that while the record does verify the Veteran's 
confinement, there is no evidence of record supporting the 
Veteran's contention he was injured while imprisoned.  
Further, service treatment records indicate the Veteran's leg 
injury occurred during a test firing of a rifle.  This injury 
was noted as a "scratch from barbed wire."  Finally, 
research concerning a possible UFO is not possible as no 
records would have been created regarding this alleged 
incident.

However, the Board notes that, based on the Veteran's unit 
documents, there is sufficient evidence to determine the 
Veteran was exposed to combat.  In this regard, two 
Operational Reports confirm the Veteran's assignment to 
Battery A, 7th Bn., 13th Artillery in December 1967.  An entry 
from the unit's Operational Report for December 6-13, 1967, 
states "two batteries of this unit participated in one of 
the major battles in the Pershing Area of Operations when 
they supported ground elements in the Battle of Tam Quan...The 
engagement started when a fire base manned by A/7/13 and the 
40th ARVN troops received a probing mortar and small arms 
attack.  The attack was immediately repelled leaving two 
enemy dead." Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).    
As there is no evidence of record to indicate the Veteran was 
absent from his unit during this period, the Board finds that 
there is sufficient evidence to believe he was present during 
these events.  

As the Board has determined there is credible evidence that 
the claimed in-service stressors have occurred, the only 
remaining element needed to substantiate the Veteran's claim 
is a current diagnosis of PTSD that conforms to the DSM-IV 
criteria and is based on the Veteran's verified stressors.  
See 38 C.F.R. § 3.304(f).  With respect to this element, the 
Board observes a February 2007 VA psychiatry history and 
physical note provides a diagnosis of PTSD, and relates this 
diagnosis in part to the Veteran's experience in Vietnam.  

In sum, the record shows a diagnosis of PTSD, medical 
evidence establishing a link between current symptoms and in- 
service stressors, and evidence consistent with combat 
stressors.  For those reasons, the claim for entitlement to 
service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


